Citation Nr: 0517194	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  01-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than June 8, 1999, 
for the award of a compensable disability rating for service-
connected otitis media.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted a 10 percent rating for bilateral otitis 
media effective June 8, 1999.  The veteran disagreed with the 
effective date and subsequently perfected this appeal.  

A RO hearing was held in November 2001.  A hearing before the 
undersigned sitting at the RO was held in May 2003.  
Transcripts of these hearings are associated with the claims 
folder.  

In October 2003, the Board remanded this claim to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), and for the RO to adjudicate intertwined issues.  The 
Board acknowledges that additional evidence was received and 
that a supplemental statement of the case (SSOC) was not 
issued.  On review, the newly received VA medical records and 
examination reports are not pertinent to the effective date 
issue currently on appeal.  That is, the records received 
post-date the effective date of the veteran's compensable 
rating.  Consequently, the Board concludes that remand for 
issuance of a SSOC is not required.  See 38 C.F.R. § 19.31 
(2004).  

In March 2004, the RO issued a statement of the case (SOC) on 
the matter of service connection for sinusitis.  On review, 
the veteran did not perfect an appeal of this matter and it 
is not before the Board.  In December 2004, the RO denied 
service connection for bilateral hearing loss and in March 
2005, the RO determined that rating decisions dated in June 
1949 and March 1964 did not contain clear and unmistakable 
error (CUE).  A review of the record indicates that the 
veteran has not yet perfected appeals of these matters and 
therefore, they are not for consideration at this time.  The 
veteran is advised that if he wishes to file a notice of 
disagreement with either of these decisions, he must file it 
within one year from the date that the agency mails notice of 
the determination to him.  Otherwise, the determination will 
become final.  See 38 C.F.R. § 20.302(a) (2004).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  In March 1964, the RO granted service connection for 
bilateral nonsuppurative otitis media and assigned a 
noncompensable rating effective November 22, 1963; the 
veteran did not appeal this decision within one year of being 
notified.  

3.  On June 8, 1999, the RO received an informal claim for an 
increased rating for service-connected otitis media.  

4.  VA examination in August 1999 showed evidence of chronic 
otitis media and suppuration was present.


CONCLUSION OF LAW

The criteria for an effective date prior to June 8, 1999, for 
a compensable disability rating for bilateral otitis media 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In February 2004, VA notified the veteran of his and VA's 
respective obligations with regard to obtaining evidence.  
The veteran was also advised that he must provide enough 
information about his records so that VA could request them 
and was informed that it was his responsibility to make sure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  The veteran 
was requested to notify VA if there was any other evidence or 
information that he thought would support his claim and he 
was notified that additional information should be sent to 
the Appeals Management Center (AMC).  

The February 2004 letter notified the veteran that the 
effective date of an evaluation based on a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The July 2001 SOC and 
the October 2002 SSOC collectively notified the veteran of 
the laws and regulations pertaining to his claim, of the 
evidence of record, of the adjudicative actions taken, and of 
the reasons and bases for denial.  These documents 
specifically explained to the veteran why the effective date 
for his increased rating was June 8, 1999 and in effect, set 
forth the evidence necessary to substantiate his claim for an 
earlier effective date.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letter to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in August 1999 
and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

The claims folder contains the veteran's service medical 
records.  VA medical records were requested for the period 
beginning March 1946 and records were received for the period 
from approximately July 1999 to March 2004.  There is no 
indication that additional VA records are available.  The 
veteran has not submitted authorizations for the release of 
private medical records.  The Board notes that a current VA 
examination would not aid the veteran in substantiating his 
claim for an earlier effective date and is not required.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In June 1949, the RO denied service connection for a left ear 
condition.  The veteran did not appeal this decision and it 
is final.  See 38 U.S.C. § 709 (1946); Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).  In March 1964, 
the RO granted service connection for "otitis media, 
bilateral, non-suppurative" and assigned a noncompensable 
evaluation effective November 22, 1963.  The veteran did not 
appeal this decision and it is also final.  See 38 U.S.C. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. § 3.104 (1956, Supp. 
1962) (currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004)).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004); see VAOPGCPREC 12-98 (Sept. 23, 1998).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2004).  

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2004).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

On June 8, 1999, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he indicated his 
service-connected disability was worsening and he requested a 
re-evaluation.  The Board has reviewed the claims folder and 
concludes that this is the first correspondence subsequent to 
the final March 1964 rating decision that could be construed 
as an informal claim for increase.

Having determined that June 8, 1999, is the date of claim for 
purposes of assigning an effective date, the Board must now 
look to the evidence to determine when it was "factually 
ascertainable" that the criteria for a 10 percent evaluation 
for otitis media were met.  

Prior to June 10, 1999, chronic suppurative otitis media was 
evaluated as 10 percent disabling during the continuance of 
the suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 
6200 (1998).  

The veteran underwent a VA examination in August 1999.  At 
that time, there was evidence of chronic otitis media and 
suppuration was present.  The record does not contain medical 
evidence pertaining to the veteran's service-connected ear 
disability for the period subsequent to the final March 1964 
rating decision and prior to the veteran's claim for 
increase.  Considering the medical evidence of record, the 
increase in the veteran's disability was not factually 
ascertainable prior to the assigned effective date of June 8, 
1999.  

The Board acknowledges the veteran's contentions that he has 
been having problems with his ears since his discharge from 
service.  The Board has no reason to doubt the veteran's 
credibility; however, as discussed above, there is a prior 
final rating decision in March 1964 and the Board could not 
identify any subsequent informal claims for increase prior to 
June 8, 1999.  

The Board sympathizes with the veteran and acknowledges his 
belief that he is entitled to over 50 years of back pay.  
Notwithstanding, under the circumstances of this case there 
is no legal basis for the assignment of an earlier effective 
date for a compensable rating for bilateral otitis media.  As 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

An effective date prior to June 8, 1999, for a compensable 
disability rating for service-connected otitis media is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


